DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Claim Interpretation
Claims 1 and 10 require that the base increases the deposition rate, but the claims only require one process – the process including the base, so increasing the deposition rate is not quantifiable since the claim is drawn to one method.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 9, 10, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (2010/0112191) in view of Kuroda (2011/0076789).	
Song teaches a method for increasing deposition rate of an ALD process comprising [0020-26]:
- providing a processing chamber with a substrate, 
- flowing a first precursor comprising TDMAS [0013], the application of the first precursor results in a adsorption for film growth, and
- co-flowing pyridine (a base, amine and gas) with the first precursor into the chamber.

	In regard to the deposition rate, the prior art and instant claims teach the same process of applying pyridine and TDMAS, and therefore it necessarily follows that the result of increasing the deposition rate occurs in the prior art as in the instant claim; furthermore, the compound is a catalyst and generally understood to increase rate.
	In regard to the requirement that the base does not react with the first precursor and does not generate any measurable particles in the chamber, the Office initially holds that the prior art and instant claimed process teach the same steps of applying TDMAS and oxygen to form a silicon layer and further includes co flowing pyridine (an amine) with the first precursor and therefore the same results of not generating any measuring film or particles by reaction of the base with the first precursor necessarily occurs.  It is alternatively noted that per the equation in [0023] of Song, pyridine does not factor in directly in the balanced chemical equation, therefore does not contribute to the SiO2 resulting from the oxidizing process.  Furthermore, the teachings do not described any concern with particles produced by the catalyst.
	Song teaches all elements of the claim except a plasma process.  Kuroda teaches an analogous process wherein a silicon based layer [0100] is formed by ALD applying TDMAS along with a catalyst such as pyridine [0070] (further in [0111-120]), and also teaches that such a process is operably formed using plasma [0133].
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply plasma as taught by Kuroda in the method of Song as Kuroda 
	Regarding claims 2 and 9, as per Fig. 5, Song teaches purge steps (206, 210).
	Regarding claim 6, Song teaches coflowing the catalyst (i.e. a base) with the second precursor [0022].
	Regarding claim 7, Song teaches coflowing an acid into the chamber during any or all parts of the process [0016, 25].
	Regarding claim 10, all elements of the claim are taught above as an amine is taught, though Song also teaches ammonia (claim 5).
	Regarding claim 14, all elements of the claim are taught above as an amine is taught, though Song also teaches ammonia (claim 5).
	Regarding claim 16, as per above, ammonia is taught (claim 5).
Regarding claim 17, Song teaches oxygen [0013].

Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as obvious over Song in view of Noda.
The teachings of Song are described above, teaching pyridine as a catalytic gas but not teaching TEA.  Noda teaches that either TEA or pyridine are operable catalysts in ALD processes, particularly that they are useful in forming silicon oxide containing films [0069, 92].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the TEA of Noda as the catalyst in the process of Song as Song teaches the use of pyridine and Noda teaches that pyridine and/or TEA are operable catalysts for such processes.
Claims 1, 2, 9, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (2011/0076789).	
Kuroda teaches a method for increasing deposition rate of an ALD process comprising:
- providing a processing chamber with a substrate – see wherein film 600 is formed on a substrate [0100] by, 
- flowing TDMAS [0013] as a first precursor and
- co-flowing pyridine (a base, amine and gas) with the first precursor [0070].
	As per above, the catalyst is understood to increase the deposition rate.
	Flowing a second precursor into the chamber to oxidize the layer, see wherein oxygen for example is flowed as a second step – as understood wherein Kuroda teaches forming SiO2 with a catalyst and oxide source [0041].
	In regard to the requirement that the base does not react with the first precursor and does not generate any measurable particles in the chamber, the Office initially holds that the prior art and instant claimed process teach the same steps of applying TDMAS and oxygen to form a silicon layer and further includes co flowing pyridine with the first precursor and therefore the same results of not generating any measuring film or particles by reaction of the base with the first precursor necessarily occurs.  
	In regard to the second reactant being a plasma, Kuroda teaches the operability of performing the ALD process using plasma [0133] – the teachings are not limiting, to apply the plasma during applying the second precursor application would be within the range of the teachings of performing the process using plasma.
	Regarding claims 2 and 9, Kuroda teaches a purge steps [0115-120].
Regarding claims 10 and 14, all elements of the claim are taught per above.
	Regarding claim 17, wherein Kuroda teaches oxidizing the layer, examiner takes Official Notice that it would have been well known to apply oxygen.
	
Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as obvious over Kuroda in view of Noda.
The teachings of Kuroda are described above – Noda is applied to Kuroda for the same reasons as applied to Song above, and the details won’t be repeated.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.  The Office agrees that Song does not teach plasma, but the teachings of Kuroda are further applied and teach the operability of the precursors of Song applied within a plasma process, as claimed by applicants.  Kuroda teaches that it is operable to include plasma in such a process.  The teachings of Kaneko are not relied on, as applicants have broadened the claims to include TDMAS.
In regard to further arguments over the prior art in regard to plasma, applicants state that it is known that a plasma process does not require a catalyst.  This point is not directly supported with any literature.  Secondly, it is not a matter of whether it is required or is not required, because Kuroda teaches that such a process under plasma activation is operable.  
Applicants state that the claimed invention, increasing deposition rate of the plasma process, is an unexpected result based on the prior art but this is not the case.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715